United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10140
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VERNON DWAINE TAYLOR,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:97-CR-129-ALL-Y
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Vernon Dwaine Taylor appeals the district court’s judgment

revoking his supervised release and sentencing him to 24 months’

imprisonment.   Taylor argues that the district court erred by not

inquiring on the record whether he was knowingly, intelligently

and voluntarily pleading true to the alleged supervised release

violations, thus extending the protections afforded to criminal

defendants in FED. R. CRIM. P. 11 and Boykin v. Alabama, 395 U.S.

238 (1969) to supervised release revocation proceedings.        Taylor

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-10140
                                   -2-

concedes that this issue is foreclosed by this court’s precedent

in United States v. Johns, 625 F.2d 1175, 1176 (5th Cir. 1980),

and he states that he is raising the issue solely to preserve it

for possible future review.

     Taylor did not object in the district court to the district

court’s failure to follow the procedures in Boykin and FED. R.

CRIM. P. 11.   Accordingly, any error on the part of the district

court in failing to follow those procedures is reviewed for plain

error.   See United States v. Calverley, 37 F.3d 160, 162–64

(5th Cir. 1994) (en banc).

     In Johns, 625 F.2d 1175 at 1176, this court held that

FED. R. CRIM. P. 11 is inapplicable to probation revocation

hearings.   The issue whether the district court should have

complied with FED. R. CRIM. P. 11 at Taylor’s probation revocation

hearing is foreclosed by Johns.      Thus, Taylor fails to

demonstrate that the district court erred by not complying with

FED. R. CRIM. P. 11.

     This court has not yet addressed the issue whether Boykin

is applicable to probation revocation hearings.      See Johns,

625 F.2d at 1176.      Given the lack of controlling authority in

this circuit on this issue, any error by the district court

with regard to Boykin was not clear or obvious and, therefore,

does not meet the plain-error standard.      The Government has

filed a motion to dismiss the appeal or to summarily affirm the
                           No. 03-10140
                                -3-

judgment without further briefing.   The motion to dismiss the

appeal is DENIED.   The motion for summary affirmance is GRANTED.

     AFFIRMED.